Citation Nr: 1226922	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  06-20 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to an evaluation in excess of 50 percent for service-connected chronic muscular strain, lumbar spine, with disc degeneration. 

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left leg radiculopathy, secondary to chronic muscular strain, lumbar spine, with disc degeneration. 

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right leg radiculopathy, secondary to chronic muscular strain, lumbar spine, with disc degeneration. 

5.  Entitlement to a total disability rating due to individual unemployability resulting from service connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from September 1973 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions rendered by the RO in Portland, Oregon.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified at a June 2009 Board hearing before the undersigned at the RO.  A hearing transcript has been associated with the claims folder.  The Board remanded this case in June 2010 for additional development.  It returns now for appellate consideration.  

The Veteran also appealed the issues of service connection for tinnitus, a neck condition, a left shoulder condition and hallux valgus of the left great toe.  The RO granted service connection for tinnitus in an October 2011 rating decision and for the other issues in a March 2012 rating decision.  The grant of service connection constitutes a complete grant of the benefit sought on appeal.  The Veteran has not disagreed with disability rating or effective date assigned.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, those issues have been resolved and are not in appellate status.  

The Board referred the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD to the RO for appropriate action in June 2010.  The Veteran's claims file and his Virtual VA file do not reflect any action on that referral.  The Board again REFERS entitlement to service connection for an acquired psychiatric disability other than PTSD, to include schizoaffective disorder, schizophrenia, paranoid type, schizophrenia, not otherwise specified, bipolar disorder, organic anxiety disorder, personality disorder, not otherwise specified, and psychotic disorder, not otherwise specified, to the RO for appropriate action.


FINDINGS OF FACT

1.  Bilateral hearing loss was not present during service, manifest within one year of service and is not otherwise related to service.

2.  The Veteran's chronic muscular strain, lumbar spine, with disc degeneration has not been productive of ankylosis of the entire spine or incapacitating episodes.

3.  The Veteran's left leg radiculopathy, secondary to chronic muscular strain, lumbar spine, with disc degeneration has been productive of no more than "mild" incomplete paralysis.

4.  The Veteran's right leg radiculopathy, secondary to chronic muscular strain, lumbar spine, with disc degeneration has been productive of no more than "mild" incomplete paralysis.

5.  The schedular evaluations for the Veteran's chronic muscular strain, lumbar spine, with disc degeneration and bilateral leg radiculopathies are adequate.

6.  As of November 2008, the Veteran was service-connected for chronic muscular strain, lumbar spine, with disc degeneration, rated as 50 percent disabling and for cervical spine muscle sprain superimposed on degenerative instability of the neck, rated as 10 percent disabling, a left great toe injury, including bunion, hallux valgus, hallux rigidus, and degenerative arthritis rated as 10 percent disability, tinnitus with a 10 percent disability rating, a left shoulder condition, including cervical spine radiculopathy and acromioclavicular joint degenerative arthritis associated with the cervical spine disability with a 10 percent disability rating.  His combined disability rating was 60 percent.

7.  Service connection for right and left radiculopathy of the lower extremities with separate initial 10 percent ratings was awarded effective January 14, 2009.  Including the bilateral factor, the Veteran's combined disability rating increased to 70 percent.  

8.  The Veteran's service connected disabilities are not of such severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for an evaluation greater than 50 percent for chronic muscular strain, lumbar spine, with disc degeneration are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

3.  The criteria for an initial evaluation greater than 10 percent for left leg radiculopathy, secondary to chronic muscular strain, lumbar spine, with disc degeneration are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8720 (2011).

4.  The criteria for an initial evaluation greater than 10 percent for right leg radiculopathy, secondary to chronic muscular strain, lumbar spine, with disc degeneration are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8720 (2011).

5.  The criteria for assignment of a total disability rating based on individual unemployability are not met, and there is no evidence to warrant referral for consideration of individual unemployability on an extra-schedular basis.  38 C.F.R. §§ 3.340, 4.16(a) and (b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

The Veteran contends that he has bilateral hearing loss as a result of in-service noise exposure.  For the reasons that follow, the Board finds that bilateral hearing loss was not present during service, manifest within one year of service and is not otherwise related to service.  The Board concludes that service connection is not warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

At a July 2010 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
65
70
LEFT
15
25
70
65
70

Speech recognition was 96 percent in the right ear and 72 percent in the left.  The Veteran clearly has a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The Veteran contends that he was exposed to noise from small arms fire during his service.  His DD-214 indicates that he received the Marksmanship Badge for his rifle skills and his Military Occupational Specialty was a Vulcan (machine gun) crewman.  Given his proximity to his own rifle fire coupled with his work with the Vulcan machine gun equipment, for the limited purposes of this decision, the Board will concede in-service noise exposure.  38 U.S.C.A. § 1154(a).

At entry to service in August 1973, the Veteran underwent an authorized audiological evaluation.  The recorded scores are not legible.

At separation from service in March 1974, the Veteran underwent an authorized audiological evaluation.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
20
LEFT
10
5
10
5
10

Speech recognition ability was not tested at either examination.  These results show normal hearing in both ears, in all ranges, at separation.  See Hensley, supra.  

The Board has reviewed the file to find any lay evidence pertinent to this issue.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Veteran testified before the undersigned regarding his hearing loss disability in June 2009.  The Veteran reported that he had in-service noise exposure firing weapons.  He did not state that he had hearing loss during service or continuously since service.  The Veteran's claim, Notice of Disagreement, and Substantive Appeal have no additional relevant detail.  At most, the Veteran's Substantive Appeal indicates that he believed that his hearing loss was related to inservice noise exposure.  The Veteran did not describe the onset or progress of his hearing loss symptoms.  The Veteran did not report statements relating the hearing loss to service by a medical professional.  The Veteran's belief that his hearing loss is related to service does not meet the standard to be competent lay evidence.  See Jandreau.  Similarly, the Veteran's family's November 2009 statements in support of his claims did not address hearing loss.  

The Board remanded this case for a VA audiological examination which occurred in July 2010.  At that time, the Veteran reported that he first noted the loss during and following service.  The Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Reliance on lay evidence is particularly dubious in hearing loss cases because a Veteran may competently report diminished hearing which nonetheless did not amount to a hearing loss disability during or after service.  Thus, the Veteran's statements that he had hearing loss are only competent to the extent that he may competently report diminished hearing acuity.  

Even where a lay observer is competent to report symptoms, he must also do so credibly.  See Buchanan.  In this case, the Veteran suffered a 1987 car crash which resulted in brain damage and memory impairment.  The Veteran is in receipt of Social Security Administration (SSA) disability benefits because of organic brain syndrome and attendant behavioral disorders.  The Veteran's pre-brain injury 1981, 1984 and 1986 treatment records show complaints of tinnitus since service, but not complaints of hearing loss generally or complaints of hearing loss since service.  A March 1997 VA examination record notes that, when describing his hearing loss and tinnitus, the Veteran was a poor historian.  Additionally, the Veteran displayed inappropriate affect during the July 2010 VA audiological examination.  The Board finds that the Veteran's credibility is low for those statements made after his 1987 brain injury due to memory impairment.  The only lay statements relating the Veteran's hearing loss to service based on continuity of symptomatology were made after the 1987 injury.  The Board assigns little probative weight to the Veteran's lay statements.  

The July 2010 VA examination was provided in response to the Board remand of this claim.  Following interview and examination of the Veteran and review of the claims file and his service treatment records, the examiner concluded that his bilateral hearing loss was not at least as likely as not related to service.  The examiner pointed to the normal separation audiometric results as the primary reason for the hearing loss being unrelated to service.  

The Board finds that the evidence against a nexus to service outweighs the evidence in favor.  The Veteran had normal hearing at separation.  The Veteran had some noise exposure during service, but this is not necessarily the cause of his current hearing loss.  The Veteran's account of his hearing loss is of low competence and low credibility and the Board assigns little probative value to it.  The competent medical evidence indicates that, on full review of the evidence, the Veteran's hearing loss is not likely related to service as his hearing was normal at separation.  The 2010 medical opinion outweighs the Veteran's statements greatly.  The Board finds that the preponderance of the evidence is against a relationship between the Veteran's current hearing loss disability and any incident of service, including weapons fire.  Service connection on a direct basis must be denied.  See Hensley and Hickson, both supra.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and other organic diseases of the nervous system (including sensorineural hearing loss) become manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's hearing loss was not shown for decades after service.  The Veteran cannot benefit from the presumption.

As such, the Board finds that the preponderance of the evidence is against the Veteran's bilateral hearing loss claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Ratings

The Veteran contends that he is entitled to ratings in excess of 50 percent for his chronic muscular strain, lumbar spine, with disc degeneration and in excess of 10 percent for each of his bilateral lower extremity radiculopathies.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

The Veteran's low back disability is currently rated as 50 percent disabling.  Disabilities of the spine, excepting degenerative disc disease, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237-5243.  Under the Formula, a 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  Id.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

The Board has reviewed the Veteran's claims file and cannot locate any indication that the Veteran's entire spine is ankylosed.  The Veteran has been able to move his cervical spine during VA examinations in connection with this claim.  The Veteran's VA treatment records actually show him able to rotate his neck, although it causes him pain to do so.  The Board finds that there is no unfavorable ankylosis of the entire spine.  Thus, a higher rating is not warranted.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  However, these provisions are not for consideration where, as in this case, the Veteran is in receipt of a rating higher than the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  Id., at Note (1).  

The Veteran is separately rated at 10 percent for radiculopathy of each leg under DC 8720.  See 38 C.F.R. § 4.124a.  DC 8720 rates neuralgia of the sciatic nerve using the criteria of DC 8520, paralysis of the sciatic nerve.  Id.  The maximum rating for neuralgia is moderate incomplete paralysis of the affected nerve.  See 38 C.F.R. § 4.124.

Under DC 8520, paralysis of the sciatic nerve warrants a 10 percent rating if mild and incomplete, a 20 percent rating if moderate and incomplete, a 40 percent rating if moderately severe and incomplete, and a 60 percent rating if severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent rating and is contemplated to include the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a. 

The Veteran was seen for a neurosurgery consultation in November 2008.  At that time, the Veteran was complaining of left upper extremity and neck problems.  The Veteran had diminished motor strength of 5-/5 in all extremities, decreased pinprick sensation throughout the left side of his body and face, trace knee jerks and absent ankle jerks.  The Veteran's gait was normal in the clinic.  

The Veteran was seen for a January 2009 VA examination.  The Veteran complained of pain, which radiated into both buttocks and some pain radiating the full length of both lower extremities.  The Veteran denied numbness of the feet.  The Veteran limped, worse on the left, which he attributed to back and lower extremity pain.  On physical examination, the Veteran was able to rise on his toes and heels.  The Veteran had normal reflexes at the knees and ankles.  The extensor muscles and sensation were normal in the lower legs and feet.  The examiner indicated that sensation had improved in the lower legs since the examiner had previously seen the Veteran in 2004.  Calf circumference was equal.  Straight leg raise was easily tolerated to 80 degrees bilaterally.  

The Veteran's mother and sister submitted November 2009 statements.  His sister indicated that the Veteran had back pain which is aggravated by sitting for long periods of time, lifting, turning, walking, and household chores.  She reported that he went on a trip with her and complained of low back pain when returning.  She reported that the Veteran fell when stepping out of the car because his legs buckled.  The Veteran's mother reported that the Veteran had pain and numbness to his legs from sitting or standing for periods of time.  

The Veteran filed a December 2009 statement in support of his claims.  The Veteran indicated that he had severe pain in both lower extremities and that he had paralysis below his knee which affected his gait and ambulation.  

The Veteran was seen for a July 2010 VA examination.  The Veteran complained that his back and leg would occasionally "give out" on him.  The Veteran also complained of numbness in his legs and feet and pain radiating into his left hip.  The Veteran complained of bilateral sciatic pain.  The Veteran complained of impaired coordination in the left leg.  The Veteran was seen for separate orthopedic and neurological examinations.  The Veteran limped on the left side during his orthopedic examination.  The Veteran was unable to rise onto his toes or heels or stand on the medial or lateral border of either foot.  Reflexes were normal and muscular condition was quite good.  Extensor muscles and sensation were normal at the lower legs and feet.  Straight leg raise was easily tolerated to 80 degrees bilaterally.  Shoe wear was equal and there was no evidence that he favored either lower extremity based on shoe wear.  During his neurological examination, the Veteran had equal deep tendon reflexes.  The Veteran complained of pain walking on his toes and on his heels.  The Veteran had difficulty walking on his heels due to pain, but was able to do so, unlike during the orthopedic exam.  The Veteran performed tandem walking well.  The Veteran's position, vibration, light touch and pinprick sensory functions were intact.  The Veteran received an EMG test which was considered normal, with no evidence of lumbosacral radiculopathy or plexopathy to substantiate a significant sciatic nerve involvement.  The conclusion was that the Veteran had no significant neurological condition of the lower extremities.  

The Board finds that the Veteran's bilateral lower extremity radiculopathy is productive of no more than "mild" incomplete paralysis.  The 2008 evidence continued to show diminished reflexes, but also diminished motor function not specific to the lower extremities and impaired sensation not specific to the lower extremities.  The Board discounts this assessment of neurological impairment as the impairment involves far more than the affected nerves being rated here.  The 2009 and 2010 evidence shows objective findings of retained sensation, reflex and motor function.  The EMG in particular found no objective evidence of a radiculopathy at all.  The Board has considered the Veteran's complaints of impaired gait and his family's reports, but these are not objective neurological findings.  The Veteran's inconsistent 2010 results between the orthopedic and neurological examinations diminish the credibility of the Veteran's reports.  The Board gives greater probative value to the medical evidence of record.  The Board finds that the Veteran's bilateral lower extremity radiculopathy is productive of no more than "mild" incomplete paralysis because no more than one of the three areas of neurological functioning has been impaired specifically in the lower extremities at any time with improvement over time to a state of no areas of objective impairment.  The Board concludes that the criteria for ratings in excess of 10 percent for the Veteran's bilateral lower extremity radiculopathy are not met.

The Veteran's service-connected low back disability includes degenerative disc disease.  Degenerative disc disease, also called intervertebral disc syndrome, may also be rated based on alternative criteria.  Under the Diagnostic Code 5243, a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The Veteran complained of needing bedrest during his 2009 and 2010 VA examinations.  The Veteran took to his bed voluntarily and was not prescribed bedrest.  The remaining evidence of record indicates that the Veteran has not been prescribed bedrest at any time.  As such, there are no incapacitating episodes within the meaning of the regulation.  A rating in excess of 50 percent is not warranted.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's chronic muscular strain, lumbar spine, with disc degeneration and bilateral lower extremity disabilities are not inadequate.  The Veteran's complaints of limited motion, pain, weakness, fatiguability, incoordination are all addressed by the various provisions of the ratings schedule as discussed above.  There is no specific set of symptoms left uncompensated by the ratings schedule.  The Veteran's combined rating for the back and neurological disability is 60 percent, a high rating in itself.  The Veteran makes no specific argument that the ratings schedule is inadequate for the rating of his disabilities.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for ratings in excess of 50 percent for chronic muscular strain, lumbar spine, with disc degeneration and in excess of 10 percent for each lower extremity radiculopathy have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Veteran filed a claim for TDIU in November 2008, stating that he was unemployable due to his degenerative arthritis of the spine.  TDIU is an alternative theory of entitlement to an increased rating and will be addressed as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of  service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the appellant's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

When the Veteran filed the November 2008 TDIU claim, the Veteran was not service-connected for several conditions for which he is now service-connected.  As modified by later grants of service connection, in November 2008, the Veteran was service-connected for chronic muscular strain, lumbar spine, with disc degeneration, rated as 50 percent disabling and for cervical spine muscle sprain superimposed on degenerative instability of the neck, rated as 10 percent disabling.  The Veteran's combined rating was 60 percent.  Since then, service connection for a left great toe injury, including bunion, hallux valgus, hallux rigidus, and degenerative arthritis was awarded with an initial 10 percent disability rating effective November 30, 2004.  Service connection for tinnitus was awarded with an initial 10 percent rating effective December 30, 2004.  Service connection for a left shoulder condition, including cervical spine radiculopathy and acromioclavicular joint degenerative arthritis associated with the cervical spine disability was awarded with an initial 10 percent disability rating effective July 31, 2007.  Service connection for right and left radiculopathy of the lower extremities with separate initial 10 percent ratings was awarded effective January 14, 2009.  As a result of this last service connection grant, the Veteran's combined disability rating increased to 70 percent.  The Board notes that the radiculopathies were directly caused by the service-connected lumbar spine disability and the cervical spine disability was granted on the basis of aggravation by a service-connected disability, the lumbar spine disability, which is considered the same etiological source and, hence, the same disability for purposes of determining whether the Veteran meets the minimum schedular requirements for TDIU.  As he has a 60 percent rating for a single disability as of the date he filed his claim, he meets the minimum schedular requirements for TDIU under 38 C.F.R. § 4.16(a) throughout the period on appeal.  

Even where the minimum schedular requirements for TDIU are met, the evidence must still show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities.  The issue, therefore, is whether the Veteran's service-connected disabilities alone prevent him from engaging in substantially gainful employment.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether the claimant can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board notes initially that the Veteran does not now contend, nor has he ever contended, that his tinnitus has significant impact on his employability.  The evidence of record does not suggest such a thing.  The Veteran was seen for a 2010 audiological VA examination, which addressed employability.  The examiner indicated that the Veteran's tinnitus would have no significant impact on employability.  

Although the Veteran complains of the effect of his hearing loss on his employability, he is not service-connected for hearing loss.  Hearing loss cannot be grounds for a grant of TDIU.  

The Veteran reported last working fulltime for any significant amount of time in 1992.  He has lived on disability benefits since that time.  The Veteran's Social Security Administration (SSA) records have been reviewed.  The Veteran has been found disabled due to psychiatric disabilities since 1994, resulting from the car crash discussed above.  The Veteran is not presently service-connected for psychiatric disabilities.  Service connection for PTSD has been denied.  Service connection for an acquired psychiatric disability other than PTSD has been referred to the RO for initial action.  Should service connection be granted, the RO will address severity of the disability, to include employability, in the initial rating.  Thus, the SSA records do not support a finding that the Veteran is unemployable by reason of his presently service-connected disabilities.

During the period on appeal, the Veteran worked at a restaurant in September 2008.  A January 2009 communication from the employer indicates that the Veteran worked as a dishwasher.  He worked for two weeks, 34 3/4 hours in one, 14 hours in the other, before quitting.  The employer indicated that no concessions were offered by reason of age or disability.  The employer stated that the Veteran quit the job.  This record does not support a finding that the Veteran is unemployable, regardless of reason.  The Veteran filed a December 2009 statement indicating that he had to quit that job because the physical demands were aggravating his service-connected lumbar spine disability.  

The Veteran was seen for several VA examinations which addressed the impact of his musculoskeletal disabilities on his employability.  A January 2009 VA examination reviewing the Veteran's lumbar spine disability, which also identified the lower extremity radiculopathies, stated that the Veteran was limited to very light work.  The Veteran would need to sit mostly and be able to change positions as needed.  The examiner considered the Veteran totally disabled when including the mental impairment.  The Veteran was seen again in 2010 for several VA examinations, orthopedic, neurological, general medical and audiological, which, in part, addressed employability.  Considering the Veteran's physical limitations, the examiner indicated again that the Veteran would be limited to very light work.  The examiner indicated again that the whole of the Veteran's disabilities, including his mental impairment rendered the Veteran unemployable.  As service connection is not in effect for a mental disability, those statements relying on the mental impairment are not valid grounds for a grant of benefits.  The RO obtained clarifications omitting consideration of the mental impairment in December 2010 and January 2011.  The examiner indicated that the Veteran would be able to perform some limited work.  

In light of the foregoing, the preponderance of the evidence shows that the Veteran retains the ability to function in sedentary employment.  The medical opinions indicate uniformly that he may still perform sedentary employment considering only his service-connected disabilities.  The Veteran attempted to work as a dishwasher, which is not sedentary in nature.  The Board must discount his inability to perform that task as inappropriate given the medical opinions of record.  The Veteran has not attempted and failed to work sedentary employment such that the evidence regarding employability might be resolved in his favor.  The Board concludes that TDIU is not warranted on a schedular basis.  

Even where a schedular TDIU is not warranted, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extra-schedular consideration.

The Veteran's employment and vocational history is dominated by his disability due to psychiatric reasons.  The Veteran has spent twenty years out of the workforce for reasons other than his service-connected disabilities.  This absence from employment can be expected to have a negative effect on the ability of the Veteran to obtain employment in the future; however, the reasons for his long-term unemployment have nothing to do with his presently service-connected disabilities.  The Veteran did obtain a dishwashing job in September 2008, which he quit after less than two full weeks.  There is no evidence regarding whether the Veteran could obtain a sedentary job that would not aggravate his cervical or lumbar spine disabilities and avoid his radiculopathies.  The 2010 VA examination opinions that the Veteran can still perform sedentary work are persuasive and the remaining evidence does not outweigh them.  There is nothing in the Veteran's educational, employment or vocational history which would prevent him from working at a sedentary job based solely on his service-connected disabilities.  

The objective evidence as to the severity of the Veteran's service-connected conditions does not show that the conditions would prevent him from being employed.  In this case, the preponderance of the evidence is against finding that the appellant's service-connected disabilities alone make him unemployable.  The only medical evidence of record shows that his service-connected conditions are not of such severity as to preclude gainful employment.  In Van Hoose, the Court noted,

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply no evidence of unusual or exceptional circumstances to warrant referral for extra-schedular consideration of a total disability rating based solely on the appellant's service-connected disorders.  

Accordingly, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disorders or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disorders, even when his disability is assessed in the context of subjective factors such as his occupational background and level of education.  The Board concludes, therefore, that a total disability rating for compensation purposes based on individual unemployability is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert, supra.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claims on all bases.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection and increased ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For service connection claims, compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Prior to initial adjudication of the Veteran's service connection claim, a March 2005 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  This letter did not include notice about the degree of disability; and effective date elements of Dingess.  Such notice was included with a January 2009 Supplemental Statement of the Case (SSOC).  Although this notice was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in January 2009, he has had more than three years to respond with additional argument and evidence and the claim was readjudicated and an additional SSOC was provided to the Veteran most recently in March 2012.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

To satisfy the first Quartuccio element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet.App. 94, 107 (2010).  Prior to initial adjudication of the Veteran's increased rating claim, a December 2008 letter fully satisfied the duty to notify provisions for the Quartuccio elements including as to TDIU.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's SSA records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

For service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

The Veteran was afforded a 2010 VA medical examination to obtain an opinion as to whether his hearing loss was the result of in-service noise exposure.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

For increased ratings claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  

The RO provided the Veteran appropriate VA examinations most recently in 2010.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular ratings are adequate.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2010 VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 50 percent for service-connected chronic muscular strain, lumbar spine, with disc degeneration is denied. 

Entitlement to an initial evaluation in excess of 10 percent for service-connected left leg radiculopathy, secondary to chronic muscular strain, lumbar spine, with disc degeneration is denied. 

Entitlement to an initial evaluation in excess of 10 percent for service-connected right leg radiculopathy, secondary to chronic muscular strain, lumbar spine, with disc degeneration is denied.

Entitlement to TDIU is denied.




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


